
	

114 HR 321 IH: U.S. Merchant Marine Academy Improvement Act of 2015
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 321
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2015
			Mr. Sessions (for himself and Mr. Jolly) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To allow for a contract for operation of Melville Hall at the United States Merchant Marine
			 Academy, after receipt of a gift from the United States Merchant Marine
			 Academy Alumni Association and Foundation, Inc., for renovation of such
			 hall and for other purposes.
	
	
 1.Short titleThis Act may be cited as the U.S. Merchant Marine Academy Improvement Act of 2015. 2.Melville Hall of United States Merchant Marine Academy (a)Gift to the Merchant Marine AcademyThe Maritime Administrator may accept a gift of money from the Foundation under section 51315 of title 46, United States Code, for the purpose of renovating Melville Hall on the campus of the United States Merchant Marine Academy.
 (b)Covered giftsA gift described in this subsection is a gift under subsection (a) that the Maritime Administrator determines exceeds the sum of—
 (1)the minimum amount that is sufficient to ensure the renovation of Melville Hall in accordance with the capital improvement plan of the United States Merchant Marine Academy that was in effect on the date of enactment of this Act; and
 (2)25 percent of the amount described in paragraph (1). (c)Operation contractsSubject to subsection (d), in the case that the Maritime Administrator accepts a gift of money described in subsection (b), the Maritime Administrator may enter into a contract with the Foundation for the operation of Melville Hall to make available facilities for, among other possible uses, official academy functions, third-party catering functions, and industry events and conferences.
 (d)Contract termsThe contract described in subsection (c) shall be for such period and on such terms as the Maritime Administrator considers appropriate, including a provision, mutually agreeable to the Maritime Administrator and the Foundation, that—
 (1)requires the Foundation— (A)at the expense solely of the Foundation through the term of the contract to maintain Melville Hall in a condition that is as good as or better than the condition Melville Hall was in on the later of—
 (i)the date that the renovation of Melville Hall was completed; or (ii)the date that the Foundation accepted Melville Hall after it was tendered to the Foundation by the Maritime Administrator; and
 (B)to deposit all proceeds from the operation of Melville Hall, after expenses necessary for the operation and maintenance of Melville Hall, into the account of the Regimental Affairs Non-Appropriated Fund Instrumentality or successor entity, to be used solely for the morale and welfare of the cadets of the United States Merchant Marine Academy; and
 (2)prohibits the use of Melville Hall as lodging or an office by any person for more than 4 days in any calendar year other than—
 (A)by the United States; or (B)for the administration and operation of Melville Hall.
 (e)DefinitionsIn this section: (1)ContractThe term contract includes any modification, extension, or renewal of the contract.
 (2)FoundationIn this section, the term Foundation means the United States Merchant Marine Academy Alumni Association and Foundation, Inc. (f)Rule of constructionNothing in this section may be construed under section 3105 of title 41, United States Code, as requiring the Maritime Administrator to award a contract for the operation of Melville Hall to the Foundation.
			
